Case 2:21-bk-14776-WB   Doc 19-1 Filed 08/16/21 Entered 08/16/21 14:34:33   Desc
                             Exhibit 1 Page 1 of 2




                           EXHIBIT 1
Case 2:21-bk-14776-WB            Doc 19-1 Filed 08/16/21 Entered 08/16/21 14:34:33                           Desc
                                      Exhibit 1 Page 2 of 2




                                               Legal Description

   A.P.N.: 5532-002-006

   Real property in the City of Los Angeles, County of Los Angeles, State of California, described as follows:

   LOT 36 OF TRACT NO. 2498 AS PER MAP RECORDED IN BOOK 24, PAGE 44 OF MAPS, IN THE OFFICE
   OF THE COUNlY RECORDER OF LOS ANGELES COUNlY, CALIFORNIA.
